Case 1:19-cv-04961-AT-DCF Document 29 Filed 08/07/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
OCTAVIO A. SIRI, on behalf of himself and all DOC #: ——__—_—_——_——
others similarly situated, DATE FILED: _ 8/7/2020
Plaintiff,
-against- 19 Civ. 4961 (AT)
IC SYSTEM, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On July 14, 2020, the Court ordered the parties to submit a joint status report by August 6,
2020, in advance of the case management conference scheduled for August 13, 2020. ECF No. 28.
That submission is now overdue. It is ORDERED that by August 10, 2020, the parties shall file
the required joint status letter. See ECF No. 18 § 16.

SO ORDERED.

Dated: August 7, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge
